UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 4, 2010 Shenandoah Telecommunications Company (Exact name of registrant as specified in its charter) Virginia 0-9881 54-1162807 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Shentel Way P.O. Box 459 Edinburg, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(540) 984-4141 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2-(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The following information is furnished pursuant to Regulation FD:On March 4, 2010, Shenandoah Telecommunications Company held its fourth quarter and year end 2009 earnings release conference call.The materials attached hereto as Exhibit 99.1 were utilized during the conference call.These materials are also available on the Company’s website. These materials may contain forward-looking statements about Shenandoah Telecommunications regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these or similar words, or by discussions of strategy or risks and uncertainties.Shenandoah Telecommunications undertakes no obligation to revise or update such statements to reflect current events or circumstances after the date hereof, or to reflect the occurrence of unanticipated events. Item 9.01Financial Statements and Exhibits. (c) Exhibits The following exhibit is furnished with this Current Report on Form 8-K. Fourth Quarter and Year End 2009 Earnings Release Conference Call Slides SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHENANDOAH TELECOMMUNICATIONS COMPANY (Registrant) March 4, 2010 /S/ Adele M. Skolits Adele M. Skolits Vice President - Finance and Chief Financial Officer (Duly Authorized Officer)
